Simmons, C. J.
1. The bill of exceptions complaining only of the overruling of a motion for a new trial, and it appearing that no brief of evidence was filed, the case is controlled by Baker v. Johnson, 99 Ga. 374; Mize v. Americus Co., 106 Ga. 140; Holloman v. Small, ante, 812.
2, As no brief of evidence whatever was filed in the lower court or brought to this court in the record, and as it has been .definitely settled by decisions of this court that there can not be a valid motion for a néw trial without an approved brief of evidence, and as this must have been known to counsel for the plaintiff in error, obviously the writ of error was sued *836out for delay only, and damages are awarded against the plaintiff in error.
Argued May 1,
—Decided May 12, 1900.
Complaint-. Before Judge Clark. City court of Forsyth. July term, 1899.
Stone & Williamson, for plaintiff in error.
Persons & Persons, contra.

Judgment affirmed, with damages.


All concurring, except Fish, J., absent.